     Case 1:17-cv-01425-DAD-GSA Document 38 Filed 05/11/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JOSHUA A. WILLARD,                                No. 1:17-cv-01425-DAD-GSA (PC)
12                      Plaintiff,
13          v.                                         ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS AND DENYING
14   C. WADDLE,                                        MOTION TO REOPEN AND MOTION FOR
                                                       COPIES AS MOOT
15                      Defendant.
                                                       (Doc. No. 33, 34, 37)
16

17          Plaintiff Joshua A. Willard is a state prisoner proceeding pro se and in forma pauperis in

18   this civil rights action filed pursuant to 42 U.S.C. § 1983. This matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On April 1, 2020, the assigned magistrate judge issued findings and recommendations

21   recommending that plaintiff’s motion to reopen (Doc. No. 33) and motion requesting that

22   defendant provide him with copies of the parties’ settlement agreement and stipulation for

23   voluntary dismissal (Doc. No. 34) be denied as moot. (Doc. No. 37.) Specifically, the magistrate

24   judge found that because defendant had responded to plaintiff’s motions and clarified that

25   defendant sent copies of the requested documents to plaintiff shortly after he filed his motions,

26   and plaintiff did not file a reply to that response, an inference could appropriately be made that

27   plaintiff no longer wished to reopen this case. (Id. at 3.) Those findings and recommendations

28   were served on plaintiff by mail on March 27, 2020 and contained notice that objections thereto
                                                       1
     Case 1:17-cv-01425-DAD-GSA Document 38 Filed 05/11/20 Page 2 of 2

 1   were to be filed within fourteen (14) days of service of the findings and recommendations. (Id. at

 2   4.) To date, no objections to the pending findings and recommendations have been filed, and the

 3   time in which to do so has now passed.

 4          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court has conducted a

 5   de novo review of this case. Having carefully reviewed the entire file, the court concludes that

 6   the findings and recommendations are supported by the record and by proper analysis.

 7          Accordingly,

 8          1.      The findings and recommendations issued on April 1, 2020 (Doc No. 37) are

 9                  adopted in full;

10          2.      Plaintiff’s motion to reopen this case (Doc. No. 33) is denied as moot;

11          3.      Plaintiff’s motion for copies (Doc. No. 34) is denied as moot; and

12          4.      This case remains closed.

13   IT IS SO ORDERED.
14
        Dated:     May 11, 2020
15                                                        UNITED STATES DISTRICT JUDGE

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
